 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of March 16,
2018 (the “Effective Date”) by and between Interpace Diagnostics Group, Inc.
(together with Interpace Diagnostics, LLC and Interpace Diagnostics Corporation,
the “Company”) having its principal place of business at Morris Corporate
Center, Building C, 300 Interpace Parkway, Parsippany, New Jersey 07054, and
James Early (the “Chief Financial Officer, Corporate Secretary and Treasurer”).

 

RECITALS

 

WHEREAS, the Executive is currently employed by the Company as its Chief
Financial Officer, Corporate Secretary and Treasurer; and

 

WHEREAS, the Company desires to continue the Executive’ employment with the
Company as its Chief Financial Officer, Corporate Secretary and Treasurer, and
the Executive agrees to accept such continued employment, in accordance with the
terms and conditions set forth in this Agreement

 

NOW THEREFORE, in consideration of the above premises, the mutual covenants
contained herein, and other good and valuable consideration, the Parties hereto
agree as follows:

 

1. Employment

 

The Company will employ Chief Financial Officer, Corporate Secretary and
Treasurer and Chief Financial Officer, Corporate Secretary and Treasurer agrees
to be employed upon the terms and conditions set forth in this Agreement.

 

2. Position and Duties

 

Chief Financial Officer, Corporate Secretary and Treasurer shall be employed as
a Chief Financial Officer, Corporate Secretary and Treasurer and shall have
responsibilities and duties consistent with the operational needs of the Company
and as agreed upon by Chief Financial Officer, Corporate Secretary and Treasurer
and the Company.

 

3. Confidentiality and Restrictive Covenants

 

Chief Financial Officer, Corporate Secretary and Treasurer understands that a
result of his employment by the Company, Chief Financial Officer, Corporate
Secretary and Treasurer will be placed in a position of trust and confidence and
will be entrusted with confidential information, as well as the Company’s
confidential proprieta1y information and trade secrets, to enable him to carry
out his job functions. Because Chief Financial Officer, Corporate Secretary and
Treasurer will be receiving this confidential information, Chief Financial
Officer, Corporate Secretary and Treasurer agrees that as a condition of
employment, Chief Financial Officer, Corporate Secretary and Treasurer will
execute a form of Confidential Information, Non-Disclosure, Non-Competition,
Non-Solicitation, and Rights to Intellectual Property Agreement satisfactory to
the Company and consistent with the form attached hereto as Exhibit A and will
comply at all times with applicable policies and law relative to confidentiality
and non-disclosure.

 

 1 

 

 

4. Compensation and Other Benefits

 

Base Salary. During the Term of Employment, the Chief Financial Officer,
Corporate Secretary and Treasurer shall receive a base salary per annum payable
in accordance with the Company’s normal payroll practices as in effect from time
to time of $250,000 (“Base Salary”). The Chief Financial Officer, Corporate
Secretary and Treasurer’s Base Salary may be reviewed by Jack E Stover, CEO and
the Compensation Committee of the Board of Directors (the “Compensation
Committee”) on an annual basis and shall be subject to adjustment, as determined
by the CEO in conjunction with the Compensation Committee. Effective as of the
date of any such change, the Base Salary as so modified shall be the new Base
Salary for all purposes of this Agreement.

 

Annual Bonus. During the Term of Employment, the Chief Financial Officer,
Corporate Secretary and Treasurer shall be eligible to earn an annual
performance bonus, subject to the attainment of annual performance goals as set
and determined by the CEO in conjunction with the Compensation Committee of up
to an annual targeted bonus of up to 30% of his Base Salary (the “Target
Bonus”). Such bonus metrics shall be determined quarterly (but paid annually).

 

Benefit Plans. During the Term of Employment, the Chief Financial Officer,
Corporate Secretary and Treasurer shall be eligible to participate in and be
covered on the same basis as other senior management of the Company, under all
employee benefit plans and programs maintained by the Company, including without
limitation vacation, retirement, stock plans, health insurance and life
insurance.

 

5. Termination

 

The Parties acknowledge that Chief Financial Officer, Corporate Secretary and
Treasurer’s employment with the Company is “at will” and that Chief Financial
Officer, Corporate Secretary and Treasurer’s employment may be terminated by
Chief Financial Officer, Corporate Secretary and Treasurer or the Company at any
time, for any reason or for no reason. In the event that Chief Financial
Officer, Corporate Secretary and Treasurer employment is terminated by the
Company for any reason other than death, Total Disability, or Cause, as defined
by this Agreement, Chief Financial Officer, Corporate Secretary and Treasurer
shall be entitled to severance equal to six (6) months of base salary payable in
monthly installments over a six month period of time (the “Severance Payment”)
and Chief Financial Officer, Corporate Secretary and Treasurer shall also be
entitled to health benefits continuation for six (6) months or reimbursement for
COBRA payments for that period, whichever the Company deems appropriate at the
time. In the event that the Chief Financial Officer, Corporate Secretary and
Treasurer’s employment is terminated by the Company on account of death, Total
Disability, or Cause, Chief Financial Officer, Corporate Secretary and Treasurer
shall not be entitled to any severance payment or benefit continuation, other
than as required by law in effect at such time.

 

 2 

 

 

6. Resignation

 

In the event that Chief Financial Officer, Corporate Secretary and Treasurer
resigns his employment with the Company for Good Reason as defined by this
Agreement, Chief Financial Officer, Corporate Secretary and Treasurer shall be
entitled to severance equal to (6) months of base salary payable in monthly
installments over a six month period of time. (the “Resignation Payment”). In
the event that Chief Financial Officer, Corporate Secretary and Treasurer
resigns without Good Reason, the Chief Financial Officer, Corporate Secretary
and Treasurer shall not be entitled to any severance payment or benefit
continuation, other than as required by law in effect at such time.

 

7. Severance Conditioned Upon Release

 

Notwithstanding any provision herein to the contrary, the continuation of health
benefits and the Severance Payment provided for in Section 4 of this Agreement
or the Resignation Payment provided for in Section 5, as applicable, is subject
to and contingent upon the Chief Financial Officer, Corporate Secretary and
Treasurer’s execution of a Severance Agreement and General Release acceptable to
the Company, which becomes effective within 60 days following the Termination
Date. In addition to a release of all claims, such Severance Agreement and
General Release may include Confidentiality, Non-Disparagement, No-Reapply,
and/or other appropriate terms. The Severance Payment or the Resignation
Payment, as applicable, will be made once the Severance Agreement and General
Release becomes effective. Notwithstanding the foregoing, if the 60 day period
following the Chief Financial Officer, Corporate Secretary and Treasurer’s
termination ends in a calendar year after the year in which the Chief Financial
Officer, Corporate Secretary and Treasurer’s employment terminates, the
Severance Payment or the Resignation Payment, as applicable, shall be made no
earlier than the first day of such later calendar year.

 

 3 

 

 

8. Section 409A Compliance

 

The following rules shall apply, to the extent necessary, with respect to
distribution of the payments and benefits, if any, to be provided to Chief
Financial Officer, Corporate Secretary and Treasurer under this Agreement. This
Agreement is intended to comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and the parties
hereto agree to interpret, apply and administer this Agreement in the least
restrictive manner necessary to comply therewith and without resulting in any
increase in the amounts owed hereunder by the Company. Subject to the provisions
in this Section, the severance payments pursuant to this Agreement shall begin
only upon the date of Chief Financial Officer, Corporate Secretary and
Treasurer’s “separation from service” which occurs on or after the date of Chief
Financial Officer, Corporate Secretary and Treasurer’s termination of
employment. It is intended that each installment of the severance payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Section 409A. If, as of the date of Chief Financial Officer,
Corporate Secretary and Treasurer’s “separation from service” from the Company,
Chief Financial Officer, Corporate Secretary and Treasurer is a “specified
employee” (within the meaning of Section 409A), then each installment of the
severance payments (including any lump sum payments) and benefits due under this
Agreement, that would not otherwise be exempt from Section 409A (either pursuant
to a short-term deferral exception, the exception for separation pay upon an
involuntary separation from service or otherwise), above and that would, absent
this subsection, be paid within the six-month period following Chief Financial
Officer, Corporate Secretary and Treasurer’s “separation from service” from the
Company shall not be paid until the date that is six months and one day after
such separation from service (or, if earlier, Chief Financial Officer, Corporate
Secretary and Treasurer’s death), with any such installments that are required
to be delayed being accumulated during the six-month period and paid in a lump
sum on the date that is six months and one day following Chief Financial
Officer, Corporate Secretary and Treasurer’s separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein. All reimbursements and in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A, to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that (i)
the amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year, (ii)
the reimbursement of an eligible expense will be made on or before the last day
of the calendar year following the year in which the expense is incurred and
(iii) the right to reimbursement is not subject to set off or liquidation or
exchange for any other benefit. Notwithstanding anything herein to the contrary,
the Company shall have no liability to Chief Financial Officer, Corporate
Secretary and Treasurer or to any other person if the payments and benefits
provided in this Agreement that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.

 

9. Definitions of “Cause” and “Good Reason”

 

For purposes of this Agreement, “Cause” shall be defined as (1) material or
willful failure to perform duties reasonably expected and/or requested of Chief
Financial Officer, Corporate Secretary and Treasurer if such material or willful
failure continues for more than thirty (30) days after notice of such material
or willful failure to perform; (2) conviction of, guilty plea to, or confession
of guilt of a felony or an act involving moral turpitude; (3) commission of a
fraudulent, illegal, or dishonest act in commission of his duties or otherwise
in respect to the Company; (4) willful misconduct or gross negligence; (5)
material violation of the Company’s policies or procedures; and/or (6) material
violation of any Confidential Information, Non-Disclosure, Non-Competition,
Non-Solicitation, and Rights to Intellectual Property Agreement between Chief
Financial Officer, Corporate Secretary and Treasurer and the Company; (7) a
material breach of any of the terms or conditions of this Agreement not cured
within thirty (30) days written notice from the Company to Chief Financial
Officer, Corporate Secretary and Treasurer specifying such breach; (8) the
failure to adhere to moral and ethical business principles consistent with the
Company’s Code of Business Conduct and Guidelines on Corporate Governance as in
effect from time to time; or (9) engaging in an act or series of acts
constituting misconduct resulting in a misstatement of the Company’s financial
statements due to material non-compliance with any financial reporting
requirement within the meaning of Section 304 of the Sarbanes-Oxley Act of 2002.

 

 4 

 

 

For purposes of this Agreement, “Total Disability” shall mean Chief Financial
Officer, Corporate Secretary and Treasurer’s substantial inability to perform
his· duties, with or without reasonable accommodation, due to physical or mental
disablement which continues in excess of three (3) months as determined by an
independent qualified Chief Financial Officer, Corporate Secretary and Treasurer
of an appropriate specialty acceptable to the Company and Chief Financial
Officer, Corporate Secretary and Treasurer, or in the event the Company and
Chief Financial Officer, Corporate Secretary and Treasurer are unable to agree,
a three (3) member panel of Chief Financial Officer, Corporate Secretary and
Treasurers of an appropriate specialty, one of whom shall be selected by the
Company, one of whom shall be selected by Chief Financial Officer, Corporate
Secretary and Treasurer, and one (I) of whom shall be selected by the other two
(2) panel Chief Financial Officer, Corporate Secretary and Treasurers.

 

For purposes of this Agreement, “Good Reason” shall mean a (1) substantial
reduction in Chief Financial Officer, Corporate Secretary and Treasurer’s base
compensation; (2) material reduction in Chief Financial Officer, Corporate
Secretary and Treasurer’s duties and responsibilities (except a change in
position or job title shall not be deemed a “material reduction” unless Chief
Financial Officer, Corporate Secretary and Treasurer’s duties are substantially
reduced); or (3) relocation of Chief Financial Officer, Corporate Secretary and
Treasurer’s work site more than fifty (50) miles from the location at
commencement of this Agreement. Notwithstanding the foregoing, Good Reason shall
not be deemed to exist unless the Chief Financial Officer, Corporate Secretary
and Treasurer gives the Company written notice within thirty (30) days after the
occurrence of the event which Chief Financial Officer, Corporate Secretary and
Treasurer believes constitutes the basis for Good Reason, specifying the
particular act or failure to act which Chief Financial Officer, Corporate
Secretary and Treasurer believes constitutes the basis for Good Reason. If the
Company fails to cure such act or failure to act, if curable, within thirty (30)
days after receipt of such notice, Chief Financial Officer, Corporate Secretary
and Treasurer may terminate his employment for Good Reason.

 

10. Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey.

 

11. Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one Agreement.

 

 5 

 

 

12. Representation

 

The Parties acknowledge that they have read and fully understand the contents of
this Agreement and knowingly and voluntarily execute it after having had an
opportunity to consult with legal counsel as they deem appropriate.

 

[Signature Page Follows]

 

 6 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
specified above.

 

Date of Signature   Chief Financial Officer, Corporate Secretary and Treasurer  
              James Early       Date of Signature   Interpace Diagnostics Group,
Inc.                 Jack E Stover, President and Chief Executive Officer

 

   

 



